      Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 1 of 15




                UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF PENNSYLVANIA

 Dominick DeSimone, Plaintiﬀ(s);
                                                      No. 19-CV-6150 (GJP)
                     vs.
 U.S. Claims Services Inc., and Paul
 Hashim, Defendant(s).




                              [PROPOSED] ORDER

    AND NOW, this                 day of                 , 2020, upon consideration of the
Defendant’s Rule 12 (b) (6) Motion to Dismiss and opposition thereto, this court DENIES
Defendant’s Motion to Dismiss (ECF # 5). FURTHER, this Court DENIES Defendant’s
Request for Judicial Notice (ECF # 5 Ex. A), ﬁnding these exhibits are not properly within
the scope of the Federal Rules of Evidence Rule 201.



                                                 BY THE COURT:




                                                 Hon. Gerald J. Pappert
                                                 United States District Judge




                                            1
   Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 2 of 15




             UNITED STATES DISTRICT COURT
           EASTERN DISTRICT OF PENNSYLVANIA

Dominick DeSimone, Plaintiﬀ(s);
                                           No. 19-CV-6150 (GJP)
                vs.
U.S. Claims Services Inc., and Paul
Hashim, Defendant(s).




                  PLAINTIFF’S OPPOSITION TO
               DEFENDANT’S MOTION TO DISMISS




                                      Andrew B. Austin, Esq.
                                      Pennsylvania Bar # 323768
                                      Attorney for Plaintiff and Proposed Class
                                      P.O. Box # 54628
                                      Philadelphia, Pennsylvania, 19148
                                      +1 (610) 656-1956
                                      austin@stackhousegroup.com
       Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 3 of 15




                                          TABLE OF CONTENTS
INTRODUCTION                                                                                                                       1
LEGAL STANDARD                                                                                                                    2
ARGUMENT                                                                                                                           3
1.      THE UNCLAIMED PROPERTY ACT PROVIDES NO EXEMPTION FOR
        THE DEFENDANTS FROM CONSUMER PROTECTION LAWS. . . . . . . . . . .                                                          3
1.1.    Compliance with UPA provides no safe-harbor from UDAP; there is no exemption
        provided by the law. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      3
1.2.    Plaintiffs make no admission that Defendants fully complied with the UPA. . . . . . . . .                                 4
1.3.    Defendants conduct does not have the imprimatur of the Pennsylvania Treasurer. . . . .                                    5
2.      DEFENDANTS’ FAIL TO MAKE ANY COGENT ARGUMENT THAT PLAIN-
        TIFF DID NOT PROPERLY PLEAD BOTH PENNSYLVANIA UTPCPL AND
        TEXAS DTPCPA CLAIMS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    6
2.1.    Defendants are subject to strict liability for their deceptive acts under the UTPCPL’s
        ʻcatch-all’ provision. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    6
2.2.    Plaintiff has properly alleged all elements of the UTPCPL § 201-2 (4) (xv) necessary
        to show Defendants’ ʻknowing misrepresentation.’ . . . . . . . . . . . . . . . . . . . . . . . . . .                       7
2.3.    Defendants provide no argument to explain why Plaintiff has not stated a Texas DT-
        PCPA claim. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    7
3.      PAUL HASHIM IS AN ESSENTIAL DEFENDANT AS THE REGISTERED
        FINDER IDENTIFIED ON PLAINTIFF’S CONTRACT. . . . . . . . . . . . . . . . . .                                              8
4.      JUDICIAL NOTICE SHOULD BE DENIED AS THEIR DEFENDANT’S PRI-
        VATE DOCUMENTS ARE NOT ʻGENERALLY KNOWN’. . . . . . . . . . . . . . . .                                                   9
CONCLUSION                                                                                                                        10




                                                                i
        Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 4 of 15




                                         TABLE OF AUTHORITIES
Cases                                                                                                             Page
Ashcroft v. Iqbal, 556 U.S. 662 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Banker v. Family Credit Counseling Corp., 440 F.Supp.2d 392 (E.D. Pa. 2006) . . . . . . . 7
Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Burtch v. Milberg Factors, Inc., 662 F.3d 212 (3d Cir. 2011) . . . . . . . . . . . . . . . . . . . . . 2, 6
Gardner v. State Farm & Cas. Co., 544 F.3d 553 (3d Cir. 2008) . . . . . . . . . . . . . . . . . . . 3
Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187 (3d Cir. 2009) . . . . . . . . . . . . . 2
Gregg v. Ameriprise Financial, Inc., 195 A.3d 930 (Pa. Super. 2018) . . . . . . . . . . . . . . . . 6
In re Homestore.com, Inc. Sec. Litig., 347 F.Supp.2d 769 (C.D. Cal. 2004) . . . . . . . . . . . 9
In re Ins. Brokerage Antitrust Litig., 618 F.3d 300 (3d Cir. 2010) . . . . . . . . . . . . . . . . . . . 2
Landau v. Viridian Energy PA LLC, 223 F.Supp.3d 401 (E.D. Pa. 2016) . . . . . . . . . . 1, 3
Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192 (3d Cir. 1993) . . . 2
Victaulic Co. v. Tieman, 499 F.3d 227 (3d Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
Willowbrook Foods, Inc. v. Grinnell Corp., 147 S.W.3d 492 (Tex. App. 2004) . . . . . . . . . 7

Constitutional Provisions, Statutes and Rules                                                                               Page
Federal Rules of Civil Procedure
   Rule 12 (b) (6) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 6
   Rule 9 (b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
Federal Rules of Evidence
   Rule 201 (b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
   Rule 901 (a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
Pennsylvania Unclaimed Property Act
   72 P.S. §§ 1301.1 et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 3
   72 P.S. § 1301.11 (g) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
   72 P.S. § 1301.11 (j) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 5
   72 P.S. § 1301.11a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Pennsylvania Unfair Trade Practices Consumer Protection Law
   73 P.S. §§ 201-1 et seq.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 3, 4
   73 P.S. § 201-2 (4) (xv) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
   73 P.S. § 201-2 (4) (xxi) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Texas Deceptive Trade Practices–Consumer Protection Act
   Tex. Bus & Com. Code §§ 17.41 et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 4
   Tex. Bus & Com. Code § 17.46 (b) (24) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Other Authorities                                                                     Page
Consumer Financial Protection Bureau, UDAAP Manual (Oct. 2012) . . . . . . . . . . . . . 4




                                                               ii
      Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 5 of 15




                                   INTRODUCTION
   The ʻbusiness’ of unclaimed property is one that roots deeply in deception. The Los
Angeles Times stated it best in 2014: “No one in their right mind would pay a private com-
pany to perform a relatively simple task that anyone could do for nothing.” Cmplt. at ¶ 19.
However, that is the entire predicate for Defendants U.S. Claims Services and Hashim’s
business. They charge a 15% commission for a service the government will do for free.
   Plaintiff Dominick DeSimone ﬁled a class-action complaint against the Defendants in
the Philadelphia Court of Common Pleas for these deceptive acts in violation of the Penn-
sylvania UTPCPL, 73 P.S. § § 201-1 et seq.., nor Texas DTPCPA, Tex. Bus. & Com. Code
§§ 17.41 et seq. which was subsequently removed to this Court.
   Defendants have now ﬁled a groundless Motion to Dismiss predicated entirely upon an
illusory exemption from state Unfair and Deceptive Acts and Practices (“UDAP”) laws
based upon compliance with the Pennsylvania Unclaimed Property Act (“UPA”), 72 P.S.
§ § 1301.1 et seq.. Defendants fail to cite any authority for this exemption. Instead, the mis-
lead this Court claiming that the Pennsylvania Treasurer has “approved” and “licensed”
their behavior. Def Brf. at 1–5, 7, 9. Nothing could be further from the truth.
   There is no exemption from state UDAP laws in the UPA. In fact the opposite: behav-
ior that otherwise complies with the state and federal laws can still be deceptive under the
Pennsylvania UTPCPL. Landau v. Viridian Energy PA LLC, 223 F.Supp.3d 401, 419 (E.D.
Pa. 2016). Further, the General Assembly recognized that some Finders may try to hide be-
hind the statutory requirements and explicitly rejected that contention. 72 P.S. § 1301.11 (j).
   Once Defendants’ error in logic is corrected, nothing is left of their Motion to Dismiss;
Their entire motion is predicated on a non-existent exemption they claim is afforded by com-
pliance with the UPA.




                                              1
      Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 6 of 15




                                  LEGAL STANDARD
   A plaintiff’s claims survive a motion to dismiss under Rule 12 (b) (6) if they plead al-
legations that “raise a right to relief above the speculative level . . . on the assumption that
all the allegations in the complaint are true.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
555 (2007). The Complaint “must contain sufficient factual matter, accepted as true, to
state a claim to relief that is plausible on its face” where “the court [could] draw the reason-
able inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
U.S. 662, 678–679 (2009) (quotations and citations omitted).
   The court must construe the complaint in the light most favorable to the plaintiff. In re
Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010) (quoting Gelman v. State Farm
Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir. 2009)). All allegations in the Complaint must
be accepted as true, though “legal conclusions” require no credence. Iqbal, 556 U.S. at 678.
However, the Court “generally consider[s] only the allegations contained in the complaint,
exhibits attached to the complaint and matters of public record.” Pension Ben. Guar. Corp.
v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).
   The Third Circuit further provides a three-step analysis for Rule 12 (b) (6): “First, the
court must take note of the elements a plaintiff must plead to state a claim. Second, the
court should identify allegations that, because they are no more than conclusions, are not
entitled to the assumption of truth. Finally, where there are well-pleaded factual allegations,
a court should assume their veracity and then determine whether they plausibly give rise to
an entitlement for relief. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011).




                                               2
              Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 7 of 15




                                              ARGUMENT
1.      THE UNCLAIMED PROPERTY ACT PROVIDES NO EXEMPTION FOR
        THE DEFENDANTS FROM CONSUMER PROTECTION LAWS.
           Defendant’s operative argument is the bizarre and ﬂawed assertion that the Pennsylvania
        Unclaimed Property Act (“UPA”) 72 P.S. § § 1301.1 et seq., exempts them from compliance
        with state consumer protection laws. The purpose of these consumer protection laws such
        as the Pennsylvania Unfair Trade Practices Consumer Protection Law (“UTPCPL”), 73
        P.S. § § 201-1 et seq.. is “to protect the public from fraud and deceptive business practices”
        such as those employed by the Defendants. Gardner v. State Farm & Cas. Co., 544 F.3d 553,
        564 (3d Cir. 2008). However, Defendant’s argument is based upon some illusory exemption
        from these laws that Defendants claim exist within the UPA. No such exemption exists.


 1.1.   Compliance with UPA provides no safe-harbor from UDAP; there is no exemption pro-
        vided by the law. Defendants argue compliance with the UPA preempts enforcement of
        the UTPCPL. This ʻcompliance defense’ has been rejected by this Court:

              “[Defendant Viridian] asserts a ʻregulatory compliance defense.’ According
              to [them], this defense functions as a sort of preemption doctrine that defeats
              UTPCPL claims ʻwhere federal or state regulators have approved the conduct
              or documents that form the basis for a plaintiff’s claim.’ In fact, no such de-
              fense exists in Pennsylvania[.]”
                  Landau v. Viridian Energy PA LLC, 223 F.Supp.3d 401, 419 (E.D. Pa. 2016)
                                                         (citations omitted, emphasis added).

        This holding adheres to other guidance on the relationship between UDAP and other laws:

              ”[A] transaction that is in technical compliance with other federal or state laws
              may nevertheless violate the prohibition against [unfair, deceptive, or abusive
              acts and practices]. For example, an advertisement may comply with [Truth in
              Lending Act]’s requirements, but contain additional statements that are untrue
              or misleading, and compliance with TILA’s disclosure requirements does not




                                                      3
             Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 8 of 15




             insulate the rest of the advertisement from the possibility of being deceptive.”
                       Consumer Financial Protection Bureau, UDAAP Manual (Oct. 2012)

          The purpose of both the UPA and state consumer protection laws is to protect con-
       sumers from predatory businesses: it was implemented to reign in the worst abuses, not
       insulate ﬁnders from liability for deceptive behavior. Just as every driver is required to both
       follow the speed limit and use their turn signals, are required to follow both the UPA and
       UDAP laws. Neither the Pennsylvania UTPCPL, 73 P.S. § § 201-1 et seq.., nor Texas DT-
       PCPA, Tex. Bus. & Com. Code §§ 17.41 et seq., provides any exemption or preemption for
       compliance with other laws. As a result, Defendants’ argument is entirely without merit.


1.2.   Plaintiffs make no admission that Defendants fully complied with the UPA. While
       Plaintiffs acknowledge that Defendants facially comply with some elements of the UPA, we
       do not concede that Defendants are in compliance with the UPA. This is properly alleged in
       the Complaint: While Defendant Hashim is the only known U.S. Claims Finder registered
       with the Pennsylvania Treasurer. However, it appears that Ms. Wysinger was actually han-
       dling Plaintiff’s claim, despite not being a registered Finder. Cmplt. at ¶ 29. Each individual
       Finder—even if they work for the same company—“need[s] to obtain a ﬁnder registration
       number.” Cmplt. at ¶ 24, Cmplt. Ex. C at 26 (Question # 2), 28.
          If Ms. Wynsinger is not a registered ﬁnder in Pennsylvania, this demonstrates that De-
       fendants U.S. Claims Services and Hashim failed to strictly comply with the UPA. While
       this is collateral—as the UPA does not preempt any laws—it shows additional avenues of
       liability that exists against Defendants under state UDAP laws.




                                                     4
             Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 9 of 15




1.3.   Defendants conduct does not have the imprimatur of the Pennsylvania Treasurer. De-
       fendants disingenuously claim at least eight times that they have “approval” from the Penn-
       sylvania Treasurer. Def. Brf. at 1, 2, 3, 5, 7. They further claim the Treasurer “licensed”
       them as “ﬁnders.” Def. Brf. at 4, 9. Neither of these statements is true: the Treasurer
       neither ʻapproves’ their contract nor ʻlicenses’ them as Finders.
          Instead, Defendants are required to apply for a ʻcertiﬁcate of registration’. Cmplt. Ex. C.
       If they do not strictly comply with the requirements of the UPA, 72 P.S. § 1301.11a, or the
       requirements of the Treasurer, their application will be rejected. As part of the application,
       they ʻsubmit’ the contract they will use. Cmplt. Ex. C at 26, 27, 31 (Question # 10). The
       Treasurer proscribes no document or form that must be used, and no suggestion exists in the
       statute that the Treasurer ʻapproves’ or even reviews this contract. The only requirement
       is that the document must minimally contain the requirements set forth in the UPA, 72 P.S.
       § 1301.11 (g). In no way does this create any imprimatur or approval from the Treasurer of
       Defendants’ documents.
          Finally, Defendant’s contention is rejected by the language of the UPA itself:

             “Nothing in this section shall be construed to prevent an owner from asserting
             at any time that any agreement to locate or reveal abandoned and unclaimed
             property reported to the State Treasurer is based on an excessive or unjust con-
             sideration.”
                                                                   UPA 72 P.S. § 1301.11 (j).

       The Pennsylvania General Assembly foresaw the possibility of a ﬁnder claiming ʻapproval’
       for their contract or the terms thereof, and explicitly rejected this argument. Plaintiff’s con-
       sumer protection claims are inherently assertions of ʻunjust consideration’ which was en-
       tered into as a result of Defendants’ deceptive conduct.




                                                      5
            Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 10 of 15




2.     DEFENDANTS’ FAIL TO MAKE ANY COGENT ARGUMENT THAT
       PLAINTIFF DID NOT PROPERLY PLEAD BOTH PENNSYLVANIA UT-
       PCPL AND TEXAS DTPCPA CLAIMS.
           Defendants’ Motion to Dismiss entirely fails to state any reason why Plaintiff has not
       stated a plausible claim for relief under Fed. R. Civ. P. Rule 12 (b) (6). While their motion
       discusses the required elements pursuant to the three-step process outlined in Burtch, they
       fail to apply the elements to the Complaint as required. 662 F.3d at 221 Defendants argu-
       ment relies entirely on their erroneous claim that the UPA exempts them from compliance
       with UDAP laws. Now that argument has been disposed with, Plaintiff’s claims cannot be
       dismissed. Each claim stated by Plaintiff is properly pled, supported by factual allegations,
       and entitles him to a claim to relief.


2.1.   Defendants are subject to strict liability for their deceptive acts under the UTPCPL’s
       ʻcatch-all’ provision. Gregg v. Ameriprise Financial, Inc., 195 A.3d 930, 940 (Pa. Super.
       2018). Any “vendor[ ] who deceive consumers by creating a likelihood of confusion or
       misunderstanding” is subject to “strict liability.” Id. Whether intentional or innocent, any
       deceptive act by Defendants is actionable under the UTPCPL catch all provision. 73 P.S.
       § 201-2 (4) (xxi).
           Defendants failed to make any argument regarding their ʻdeceptive conduct’ under the
       catch-all provision. Def. Brf. at 8. Perhaps they recognized that there is no possible argu-
       ment their behavior did not create a “likelihood of confusion or misunderstanding.” How-
       ever, Plaintiff properly pled this cause of action: (1) A deceptive act in soliciting consumers
       for valueless services, Cmplt. at ¶¶ 11, 52–54; (2) detrimental reliance by signing the con-
       tract and returning it to Defendants, Cmplt. at ¶¶ 28, 30–31, 53; and (3) ascertainable loss,
       Cmplt. at ¶¶ 33, 57.




                                                     6
            Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 11 of 15




2.2.   Plaintiff has properly alleged all elements of the UTPCPL § 201-2 (4) (xv) necessary
       to show Defendants’ ʻknowing misrepresentation.’ “A plaintiff alleging a violation of
       section (xv) of the UTPCPL must show a material misrepresentation of an existing fact,
       scienter, justiﬁable reliance, and damages.” Banker v. Family Credit Counseling Corp., 440
       F.Supp.2d 392, 412 (E.D. Pa. 2006). Defendants appear to admit all the elements of the
       UTPCPL § 201-2 (4) (xv), and instead rest solely on their unsupported assertion that their
       solicitations can not be misrepresentations as a matter of law—again based on their erro-
       neous belief they are insulated from liability. Def. Brf. at 7 (“Under the law, there was no
       misrepresentation”).
          Plaintiff’s Complaint alleges all necessary elements: (1) Defendant’s misrepresentation
       of the value of their services, Cmplt. at ¶¶ 11, 30–31; (2) their knowledge (scienter) that
       their services were valueless, Cmplt. at ¶¶ 16–20; (3) Plaintiff’s justiﬁable reliance on this
       misrepresentation which induced him into entered the contract, Cmplt. at ¶¶ 30–31, 53; and
       (4) ascertainable loss in the debt that is alleged by Defendants, Cmplt. at ¶¶ 33, 57. Further,
       Plaintiff’s allegations are speciﬁc enough to satisfy Fed. R. Civ. P. Rule 9 (b).


2.3.   Defendants provide no argument to explain why Plaintiff has not stated a Texas DT-
       PCPA claim. “A plaintiff claiming nondisclosure under [ DTPCPA § 17.46 (b) (24) ] must
       prove four elements: (1) a failure to disclose information concerning goods or services, (2)
       which was known at the time of the transaction, (3) if such failure was intended to induce
       the consumer into a transaction, (4) which the consumer would not have entered had the
       information been disclosed.” Willowbrook Foods, Inc. v. Grinnell Corp., 147 S.W.3d 492, 506
       (Tex. App. 2004). Defendant fails to articulate any reason why Plaintiff failed to properly
       plead this claim; instead, they again falsely allege that their conduct is “authorized” by state
       law and therefore consumer protection laws cannot apply. Def. Brf. at 9.




                                                      7
          Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 12 of 15




        As with each cause of action in the complaint, each element of the asserted claim directly
     maps to Plaintiff’s allegations: (1) Defendants failure to disclose that their services were
     worthless, Cmplt. at 11; (2) known at the time of transaction based upon their quotes to a
     newspaper, Cmplt. at 16–20; (3) intended to induce consumer into the contract, Cmplt. at
     18; and (4) that Plaintiff would not have entered into if it had been disclosed, Cmplt. at 31.


3.   PAUL HASHIM IS AN ESSENTIAL DEFENDANT AS THE REGISTERED
     FINDER IDENTIFIED ON PLAINTIFF’S CONTRACT.
        Defendants admit “Pennsylvania . . . requires an individual to complete the application
     form (rather than the company) when acting as a ﬁnder.” Cmplt. at 9. Defendant fur-
     ther admits that Defendant Hashim acted: “There are otherwise no allegations that De-
     fendant Hashim acted outside the scope of his role. . ..” Defendant Hashim’s ﬁnder regis-
     tration number is required to be on every solicitation and request for money from the Penn-
     sylvania Treasurer, and every contract submitted under his name is an individual act by
     Defendant Hashim. As a result, any acts are attributable to both Defendants Hashim and
     U.S. Claims Services, who are jointly and severally liable for all damages.
        Further, Mr. Hashim has owned or been affiliated with numerous different entities in-
     volved in the unclaimed property ʻbusiness’ over the years. It is believed that all of these
     operations were substantially the same, operated from the same office and with the same
     principals involved. It is unclear if this was done for liability reasons or based upon the need
     to continually switch entity names so as to keep the public from connecting their deceptive
     conduct with their name-of-the-week. However, it creates the high likelihood that if De-
     fendant Hashim were dismissed from this action that the Defendant U.S. Claims Services
     would become insolvent and leave Plaintiff and the Proposed class without any recourse for
     the Defendants’ wrongful and deceptive conduct.




                                                    8
          Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 13 of 15




4.   JUDICIAL NOTICE SHOULD BE DENIED AS THEIR DEFENDANT’S
     PRIVATE DOCUMENTS ARE NOT ʻGENERALLY KNOWN’.
        Plaintiffs oppose and object to Defendants’ request this Court take judicial notice of any
     of their exhibits. Def. Brf. Ex. A. Judicial Notice is permitted for “facts that [are] not sub-
     ject to reasonable dispute because [they]: (1) [are] generally known within the trial court’s
     territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
     accuracy cannot reasonably be questioned.” Fed. R. Evid. Rule 201 (b). Defendants request
     is improper, as they are requesting this Court take notice of their private and internal doc-
     uments, without adequate foundation of their authenticity or reliability. Evidence must be
     authenticated before it can be admitted. Id. Rule 901 (a). Courts may take judicial notice
     of sources only when they are “not reasonably subject to dispute.” Victaulic Co. v. Tieman,
     499 F.3d 227, 236 (3d Cir. 2007) (citing Fed. R. Evid. Rule 901 (a)). Documents suitable
     for judicial notice should “bear the reliability demanded for other self-authenticating doc-
     uments[.]” Victaulic Co., 499 F.3d at 236 (quoting In re Homestore.com, Inc. Sec. Litig., 347
     F.Supp.2d 769, 782 (C.D. Cal. 2004)).
        Defendants documents for judicial notice are supported only by a declaration of coun-
     sel. They are private emails between the Treasurer and the Defendant, agreements between
     Plaintiff and Defendant, and Defendant Hashim’s renewal application for ﬁnder registra-
     tion. None of these internal documents would be generally known through this Court’s
     judicial district, and all lack the necessary foundation to be admitted as evidence as their ac-
     curacy can reasonably be questioned. Judicial notice of these documents establishes them
     as a “fact” that deprives the Plaintiff of his opportunity to investigate and challenge Defen-
     dants’ documents.




                                                    9
     Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 14 of 15




                                    CONCLUSION
   WHEREFORE, Plaintiff Dominick DeSimone, on behalf of himself and all others sim-
ilarly situated, respectfully request this Court deny Defendant’s Motion to Dismiss and fur-
ther deny their Request for Judicial Notice.



                                                    Respectfully Submitted,




                                                    Andrew B. Austin, Esq.
                                                    Pennsylvania Bar # 323768
                                                    Attorney for Plaintiff and Proposed Class
                                                    P.O. Box # 54628
                                                    Philadelphia, Pennsylvania, 19148
                                                    +1 (610) 656-1956
                                                    austin@stackhousegroup.com




                                               10
     Case 2:19-cv-06150-GJP Document 8 Filed 01/17/20 Page 15 of 15




                          CERTIFICATE OF SERVICE


    I hereby certify that I have served a copy of Plaintiff’s Opposition to Defendant’s
Motion to Dismiss and any accompanying memorandum or documents upon the parties or
their counsel via Electronic Case Filing on Friday, January 17th 2020.



                                               Respectfully Submitted,




                                               Andrew B. Austin, Esq.
                                               Pennsylvania Bar # 323768
                                               Attorney for Plaintiff and Proposed Class
                                               P.O. Box # 54628
                                               Philadelphia, Pennsylvania, 19148
                                               +1 (610) 656-1956
                                               austin@stackhousegroup.com




                                          11
